Exhibit 10.4

AMENDMENT AND CONVERSION AGREEMENT

This AMENDMENT AND CONVERSION AGREEMENT (this “Agreement”), dated as of
October 5, 2012, is entered into by and among Fibrocell Science, Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
and Context Partners Fund, L.P. (“Context”), Focus Managed Accounts Fund Ltd.
(Focus—Context Segregated Account) (“Focus”), Deerfield Special Situations Fund,
L.P. (“Deerfield”), Deerfield Special Situations Fund International, Ltd.
(“Deerfield International”) and Akanthos Arbitrage Master Fund, L.P.
(“Akanthos”, and together with Context, Focus, Deerfield and Deerfield
International, the “Holders”, and each individually a “Holder”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Exchange Agreement dated as of June 1, 2012
among the Company and the Holders, the Company issued to the Holders (i) those
certain 12.5% Convertible Notes of the Company (the “Exchange Notes”) in the
aggregate original principal amount of $3,517,424.13, and (ii) those certain
warrants (the “Exchange Warrants”) to purchase in the aggregate 14,069,696
shares of the Company’s common stock, par value $.001 per share (“Common
Stock”), in each case as set forth on Schedule 1 attached hereto, which Exchange
Notes and Exchange Warrants were issued in exchange for 12.5% Promissory Notes
originally issued to the Holders on or about September 3, 2009;

WHEREAS, the Holders are also holders of those certain warrants (“Prior
Warrants”, and together with the Exchange Warrants, as amended and restated
hereby, the “Warrants”) set forth on Schedule 2 attached hereto entitling them
to purchase up to 6,789,163 shares of the Company’s Common Stock;

WHEREAS, the Company is contemplating entering into a private placement capital
raising transaction pursuant to which one or more accredited investors will
purchase in the aggregate at least 350 million shares of Common Stock at an
effective per share sale price of at least $0.10, with no other securities being
issued to such investors (the “Qualified Financing”, it being understood that if
the material economic terms of any such transaction vary substantially from the
description herein, such transaction shall not constitute a Qualified Financing;
it being further understood that simultaneously with the closing of the
Qualified Financing the Company will be entering into a strategic Exclusive
Channel Collaboration Agreement with Intrexon Corporation pursuant to which it
will be issuing Intrexon Corporation shares of Common Stock, and only Common
Stock, at a price no less than $0.10 per share, pursuant to terms substantially
as disclosed to the Holders); and

WHEREAS, in connection with the Qualified Financing, the Company and Holders
wish to amend the Exchange Notes, Exchange Warrants and Prior Warrants, and
agree to conversion of the Exchange Notes, on the terms and conditions set forth
herein, effective as of the date of consummation of the Qualified Financing
(“Effective Date”);



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Amendment and Conversion of Exchange Notes.

a. Balance. Effective as of the Effective Date and prior to any conversion or
redemption of the Exchange Notes, the aggregate outstanding balance due under
the Exchange Notes shall equal $3,857,776.22, consisting of the original
principal thereof plus interest thereon through the scheduled Maturity Date (as
defined therein), with the balance due each Holder as set forth on Schedule 1
attached hereto.

b. Payment. Within one (1) business day following the Effective Date, the
Company shall redeem for cash the Exchange Notes held by Deerfield and Deerfield
International by paying each such Holder, by wire transfer of immediately
available funds, the balance due beside such Holder’s name as set forth on
Schedule 1 attached hereto (“Cash Payment”). Upon redemption of the Exchange
Notes in accordance herewith, (i) each redeemed Exchange Note shall be deemed
paid and satisfied in full, cancelled and null and void, and (ii) each Holder
thereof shall return its original redeemed Exchange Notes to the Company for
cancellation.

c. Conversion Price. Effective as of the Effective Date and prior to any
conversion of the Exchange Notes, the Conversion Price (as defined therein)
shall be reduced, and only reduced, to equal $0.10 (as appropriately and
equitably adjusted for any stock splits, stock dividends and similar events).

d. Conversion. Each of Context, Focus and Akanthos agree that, upon consummation
of the Qualified Financing, it shall convert its Exchange Notes, effective as of
the Effective Date, in full as set forth in Schedule 1 attached hereto. Each
such Holder is executing and delivering contemporaneously herewith a Notice of
Conversion (as defined in the Exchange Notes) in order to so convert its
Exchange Notes in accordance herewith, which Notices of Conversion are attached
hereto as Exhibit A. Within one (1) business day following the Effective Date,
the Company shall issue and deliver to such Holders the applicable number of
Conversion Shares due under such Notices of Conversion, which Conversion Shares
shall be duly authorized, validly issued, non-assessable, freely tradable and
free and clear of all liens, claims, restrictions and legends and delivered via
DWAC (as defined below). Upon such delivery of all such Conversion Shares in
accordance herewith and the Exchange Notes, (i) each Exchange Note that has been
converted shall be deemed paid and satisfied in full, cancelled and null and
void, and (ii) each Holder thereof shall return its original Exchange Notes to
the Company for cancellation.

2. Amendment of Exchange Warrants.

a. Amendments. Effective as of the Effective Date, the Exchange Warrants shall
be amended as follows:

 

  i. Exercise Price. The Exercise Price (as defined in the Exchange Warrants)
shall be reduced, and only reduced, to $0.10 and shall only be adjusted
thereafter as set forth in the amended and restated Exchange Warrants;

 

2



--------------------------------------------------------------------------------

  ii. Warrant Shares. In lieu of the increase in the number of Warrant Shares
(as defined in the Exchange Warrants) that would have otherwise occurred as a
result of the Qualified Financing, the number of Warrant Shares for which each
Exchange Warrant is exercisable shall instead be increased by 100%, as set forth
on Schedule 1 attached hereto;

 

  iii. Term. The Termination Date (as defined in the Exchange Warrants) shall be
extended until June 1, 2018; and

 

  iv. Subsequent Issuance Adjustment. Section 3(b) (Subsequent Equity Sales)
shall be deleted from the Exchange Warrants and Section 3(c) (Subsequent Rights
Offerings) shall be amended as set forth therein.

 

  v. Cashless Exercise. The cashless exercise right shall not be available until
after November 30, 2012.

b. New Exchange Warrants. Within three (3) business days following the Effective
Date, the Company shall issue, execute and deliver to each Holder a new amended
and restated Exchange Warrant, in the form of Exhibit B attached hereto,
reflecting the foregoing and certain other amendments to the Exchange Warrants
in substitution for the original Exchange Warrants. Promptly following each
Holder’s receipt of such amended and restated Exchange Warrant, such Holder
shall surrender and return the original Exchange Warrant held by it to the
Company. The amended and restated Exchange Warrants shall be deemed issued in
substitution for the original Exchange Warrants as of the Effective Date,
notwithstanding that physical delivery of such amended and restated Exchange
Warrants may not have yet been completed.

3. Amendment of Prior Warrants; Consent to Amend Preferred Stock.

 

  a. The Company and Holders agree that the Prior Warrants shall be amended
pursuant a separate Warrant Modification Agreement to be entered into with each
Holder substantially in the form of Exhibit C attached hereto, provided that no
such Warrant Modification Agreement shall be effective unless and until the
Effective Date occurs.

 

  b. To the extent any Holder owns shares of the Company’s Series D Convertible
Preferred Stock, the Holder agrees to execute the Consent of Series D 6%
Cumulative Perpetual Convertible Preferred Stockholders to amend the terms of
the Preferred Stock in the form attached as Exhibit D hereto.

4. Effectiveness.

a. Qualified Financing. This Agreement shall not become effective unless and
until the Qualified Financing is consummated on economic terms not more
favorable to the investors therein than as described in the preamble hereto.
This Agreement (including without limitation the Notices of Conversion attached
hereto) shall terminate and be of no force or effect if the Qualified Financing
is not consummated on or prior to October 22, 2012.

 

3



--------------------------------------------------------------------------------

b. Conditions Precedent. This Agreement shall further be subject to the
following conditions:

 

  i. Prior to the Effective Date, neither the Company nor any subsidiary thereof
shall sell, grant or issue, or amend or reprice, or enter into any agreement to
amend or reprice, any Common Stock or Common Stock Equivalents (as defined in
the Exchange Notes) at or to an effective price per share (including without
limitation any conversion, exercise or exchange price) which is less than $0.10
(as appropriately and equitably adjusted for any stock splits, stock dividends
and similar events);

 

  ii. On or prior to the Effective Date, all outstanding shares of preferred
stock of the Company shall have been converted into Common Stock at an effective
conversion price per share equal to or greater than $0.10 (as appropriately and
equitably adjusted for any stock splits, stock dividends and similar events);

 

  iii. On or prior to the Effective Date, neither the Company nor any of its
subsidiaries shall have incurred any indebtedness for borrowed money;

 

  iv. On or prior to the Effective Date, at least 95% of all outstanding
warrants and options to directly or indirectly acquire shares of Common Stock,
which warrants or options contain ratchet anti-dilution provisions for
adjustments due to issuances of equity-linked securities by the Company (based
on underlying shares and excluding the amended and restated Exchange Warrants),
shall have been amended to delete such provisions; and

 

  v. The Company shall have complied in all material respects with all of the
terms and conditions contained herein, and the Company’s representations and
warranties contained herein shall be true and correct in all material respects.

c. Guarantee. Contemporaneously with the execution and delivery hereof, the
Company shall cause its subsidiary and guarantor of the Company’s obligations
under the Exchange Notes and Exchange Warrants, Fibrocell Technologies, Inc., to
consent to the amendments contemplated hereby by executing a copy of this
Agreement.

 

4



--------------------------------------------------------------------------------

5. Representations and Warranties. The Company hereby makes the following
representations and warranties to the Holders as of the date hereof and as of
the Effective Date:

a. Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and the Exchange Warrants (collectively, “Transaction Documents”) and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of the Transaction Documents by the Company and the consummation by
them of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, its board of directors or its stockholders in
connection therewith. The Transaction Documents have been duly executed by the
Company and, when delivered in accordance with the terms hereof will constitute
the valid and binding obligations of the Company enforceable against the Company
in accordance with their terms.

b. No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby, do not and will not (i) conflict with or
violate any provision of the Company’s organizational documents, (ii) conflict
with, result in a breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien upon any of the properties or assets of such party pursuant
to, or give to others any rights of termination, amendment, adjustment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument to which the Company is
a party or by which any property or asset of the Company is bound or affected,
except to the extent such conflict, breach, default, lien or right would not
reasonably be expected to result in a material adverse effect on the Company, or
(iii) result in a violation of any constitution, statute, law, rule, regulation,
order, judgment, injunction, decree, ruling, charge or other restriction of any
court or governmental authority to which the Company is subject or by which any
material property or asset of the Company is bound or affected, except to the
extent such violation would not reasonably be expected to result in a material
adverse effect on the Company.

c. Filings, Consents and Approvals. The Company is not required to obtain any
approval, consent, waiver, authorization or order of, give any notice to, or
make any filing, qualification or registration with, any court or other federal,
state, local, foreign or other governmental authority or other person or entity
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, which has not been obtained. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance of the Conversion Shares (as defined in the Exchange Notes)
upon conversion of the Exchange Notes, the amendments to the Exchange Notes,
Exchange Warrants and Prior Warrants contemplated hereby, or the issuance of any
Warrant Shares upon the exercise of Exchange Warrants.

d. Issuance and Reservation of Securities. (i) All of the Conversion Shares and
all of the shares of Common Stock into which the Warrants are exercisable
(“Underlying Shares”) are duly authorized, and (ii) such Conversion Shares and
Underlying Shares, when issued in accordance with the terms of Exchange Notes
and/or Warrants will be duly and validly issued, fully paid and nonassessable,
free and clear of all liens and legends, eligible to be resold pursuant to Rule
144(b)(1) promulgated under the Securities Act (with respect to the Warrants,
only in the event of a cashless exercise), and, in connection with any
conversion, exercise (with respect to the Warrants, only in the event of a
cashless exercise) or resale are eligible to be delivered through DTC’s Deposit
and Withdrawal at Custodian system (“DWAC”). The Company has reserved, and shall
at all times hereafter reserve, from its duly authorized capital stock for
issuance upon conversion pursuant to the Exchange Notes and exercise of the
Warrants, at least 100% of such amount of shares of Common Stock as is equal to
the amount of Conversion Shares and Underlying Shares into which each Holder’s
and its affiliates’ Exchange Note(s) and Warrants are convertible and
exercisable (without regard to any limitations on ownership or conversion set
forth therein). Immediately prior to the date hereof and without giving effect
to the transactions contemplated by this Agreement, the authorized Common Stock
of the Company consists of 1,100,000,000 shares of Common Stock, of which less
than 100,000,000 shares are issued and outstanding.

 

5



--------------------------------------------------------------------------------

e. No Additional Consideration. Except as otherwise set forth herein, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance, exchange or otherwise of any provision of the
Exchange Notes or to amend and/or restate any of the Warrants. Neither the
Company nor any of its subsidiaries has paid any commission or other
remuneration, directly or indirectly, for soliciting the conversion of the
Exchange Notes or the modifications of the Exchange Warrants and Prior Warrants.

f. Private Placement. No registration under the Securities Act is required for
the issuance of the Conversion Shares or any Underlying Shares in accordance
with the terms hereof and of the Exchange Notes or Warrants.

g. Holding Period for Exchange Notes and Exchange Warrants. Pursuant to Rule 144
promulgated under the Securities Act, the holding period of the Exchange Notes,
Conversion Shares, Exchange Warrants and the Underlying Shares underlying the
Exchange Warrants, as amended and restated (to the extent obtained through
cashless exercise), shall tack back to September 3, 2009 (the original issue
date of the original promissory notes for which the Exchange Notes were
substituted), and the Company has not received any consideration from the
Holders since such date in connection with any amendment to such original
promissory notes or the Exchange Notes or Exchange Warrants. The Company agrees
not to take a position contrary to this paragraph. The Company agrees to take
all actions, including without limitation causing its legal counsel to issue and
deliver to the Holders and the Company’s transfer agent any legal opinions
necessary to cause the issuance of the Conversion Shares and the Underlying
Shares (to the extent obtained through cashless exercise) without restriction
and not containing any restrictive legend without the need for any action by any
Holder; provided that such counsel shall be permitted to rely upon the
representations of each Holder set forth in this Agreement and each Holder
agrees to promptly notify the Company if any such representations cease to be
true and correct; and provided further, that there shall be no right to any
cashless exercise until after November 30, 2012. The Company acknowledges and
agrees that nothing further is required for a Holder to obtain unlegended,
immediately saleable Conversion Shares via DWAC pursuant to Rule 144(b)(1)(i)
promulgated under the Securities Act upon the Effective Date, and the Company
shall so deliver such Conversion Shares on or within one (1) trading day
following the Effective Date. Without limiting any of the terms, conditions or
covenants contained in this Agreement or other documents, if at any time it is
determined that any Underlying Shares are not freely tradable without
restriction or limitation pursuant to Rule 144 following a cashless exercise of
Warrants, then the Company shall promptly register the resale of all Underlying
Shares under the Securities Act by filing a registration statement with the SEC
as soon as practicable (but in no event later than 30 days) and causing such
registration statement to be declared effective as soon as practicable (but in
no event later than 90 days, which shall be increased to 120 days if the
registration statement is reviewed by the SEC).

 

6



--------------------------------------------------------------------------------

h. Public Company; Not Affiliate. So long as any Warrants are outstanding, the
Company shall (i) timely file (or timely obtain extensions in respect thereof
and file within the applicable grace period) all reports and definitive proxy or
information statements required to be filed by the Company under the Securities
Exchange Act of 1934, as amended (“Exchange Act”), (ii) shall not terminate its
status as an issuer required to file reports under the Exchange Act (even if the
Exchange Act or the rules and regulations promulgated thereunder would otherwise
permit such termination), and (iii) cause its Common Stock (including all
Conversion Shares and Underlying Shares) to remain listed or quoted for trading
on the OTC Bulletin Board, the Nasdaq Stock Market, the New York Stock Exchange
or the NYSE MKT; provided, however, that nothing herein shall prevent the Board
of Directors of the Company from considering and approving, and the Company from
consummating, any transaction with a bona fide third party that the Board of
Directors has determined in good faith to be in the best interests of the
Company consistent with the directors’ fiduciary duties under Delaware law.

i. Equal Treatment. The Company has not, directly or indirectly, made any
agreement or arrangement with any Holder relating to the terms or conditions of
the transactions contemplated hereby except as set forth in the Transaction
Documents.

j. Survival. All of the Company’s representations and warranties contained in
this Agreement shall survive the execution, delivery and acceptance of this
Agreement by the parties hereto.

6. Representations and Warranties. Each Holder, severally and not jointly and as
to itself only, makes to the Company the following representations and
warranties as of the date hereof and as of the Effective Date:

a. Such Holder is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents to which it is a party and otherwise
to carry out its obligations hereunder and thereunder.

b. Such Holder represents and warrants that (i) such Holder is not, as of the
date of this representation, and has not been for the last one hundred twenty
(120) days, the beneficial owner of more than ten percent (10%) of any class of
equity security of the Company, or, otherwise been an “affiliate” as that term
is used in Rule 144 promulgated under the Securities Act, (ii) no consideration
has been offered or paid by such Holder to amend or consent to a waiver,
modification, forbearance, exchange or otherwise of any provision of the
Exchange Notes or Warrants, (iii) such Holder has not paid any commission or
other remuneration, directly or indirectly, for soliciting the transactions
contemplated hereby, and (iv) such Holder has not, directly or indirectly,
controlled, been controlled by or been under common control with the Company.

 

7



--------------------------------------------------------------------------------

c. Such Holder and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Company which have been
requested by such Holder. Such Holder and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Such Holder
understands that its conversion of Exchange Notes involves a high degree of
risk. Such Holder has sought such accounting, legal and tax advice as it has
considered necessary to make an informed decision with respect to its entering
the transactions contemplated hereby.

d. Such Holder is the sole legal and beneficial owner of the Exchange Notes,
Exchange Warrants and Prior Warrants described or attributed to such Holder on
Schedule 1 and Schedule 2 attached hereto, free and clear of all liens and
encumbrances.

7. Miscellaneous.

a. Material Non-Public Information. The Company shall, prior to 8:30AM on the
trading day following the Effective Date or as soon thereafter as is
practicable, but in any event within the period of time required by Form 8-K,
issue a current report on Form 8-K disclosing the material terms of the
transactions contemplated hereby and attaching this Agreement and all other
related agreements hereto, including without limitation the form of amended and
restated Exchange Warrant. The Company shall not at any time furnish any
material non-public information to any Holder without such Holder’s prior
written consent. The Company represents and warrants that prior to the date
hereof neither the Company nor any person acting on its behalf has provided any
Holder or its counsel with any information that constitutes or might constitute
material, non-public information concerning the Company, except with respect to
the Qualified Financing.

b. Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

c. Multiple Holders.

i. The parties acknowledge and agree that the actions and obligations of each
Holder hereunder are several and not joint with the actions and obligations of
any other Holder and that no Holder shall be responsible in any way for the
representations, warranties, agreements, acts or omissions, or the performance
or non-performance of the obligations, of any other Holder hereunder. Any and
all rights granted to the Holders hereunder, at law or in equity shall be
enforceable by each such Holder independently, and it shall not be necessary
(but may be permissible) for any other Holder to be joined as an additional
party in any action for such purpose.

 

8



--------------------------------------------------------------------------------

ii. The parties acknowledge and agree that (i) the Holders are not are agents,
affiliates or partners of each other, (ii) the Holders are not, under any
circumstances, agreeing to act jointly, in concert or as a group with respect to
any Exchange Notes, Conversion Shares, Warrants or Underlying Shares,
(iii) nothing contained in any document, and no action taken by any Holder
pursuant thereto, constitutes or shall be deemed to constitute the Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting or agreeing to act
jointly, in concert or as a group with respect to the Exchange Notes, Conversion
Shares, Warrants or Underlying Shares, any transactions, or any of their actions
or obligations under any documents (including without limitation the decision to
acquire, dispose of or vote any securities), and (iv) the Company shall not
assert any claim inconsistent with the foregoing.

iii. The Company acknowledges and agrees, and each Holder represents and agrees,
that (i) such Holder has independently participated in the negotiation hereof
with the advice of its own counsel and advisors, (ii) no other Holder has acted
or will be acting as such Holder’s agent in connection with its acquisition,
disposition or voting of any securities or monitoring its investment therein,
(iii) such Holder’s decision to enter this Agreement has been made by such
Holder independently of any other Holder and independently of any information,
materials, statements or opinions regarding the Company which may have been made
or given by any other Holder, and (iv) no Holder shall have any liability to any
other Holder relating to or arising from any such information, materials,
statements or opinions. The Company represents and acknowledges that (A) for
reasons of administrative convenience of the Company only and not because it was
required or requested to do so by any Holder, (1) each Holder and its counsel
may have communicated and may continue to communicate with the Company through
Peter J. Weisman, P.C., which represents only Context independently, and (2) the
Company has elected to provide all Holders with the same terms hereunder, and
(B) such procedures with respect to this Agreement shall in no way create a
presumption that the Holders are in any way acting jointly, in concert or as a
group with respect to this Agreement or the Exchange Notes or Warrants or the
transactions contemplated hereby.

iv. Neither the Company nor any of its affiliates shall, directly or indirectly
(a) offer or pay or cause to be paid any consideration (immediate or
contingent), whether by way of interest, fee, payment or reduced conversion,
exercise or exchange price for redemption, conversion, exercise or exchange of
the Exchange Notes or Warrants, or otherwise, to any Holder, for or as an
inducement to, or in connection with the solicitation of, any consent, waiver or
amendment to or of any terms or provisions of any Exchange Notes or Warrants,
unless such consideration is offered and, if accepted within 10 days of such
offer, paid to all Holders, or (b) redeem, in whole or in part, any Exchange
Notes or Warrants unless such offer of redemption is made pro rata to all
Holders on identical terms. For clarification purposes, this provision
constitutes a separate right granted to each Holder by the Company and
negotiated separately by each Holder, is intended for the Company to treat the
Holders as a class, and shall not in any way be construed as the Holders acting
in concert or as a group with respect to the purchase, disposition or voting of
the Exchange Notes, Conversion Shares, Warrants or Underlying Shares or
otherwise.

 

9



--------------------------------------------------------------------------------

d. Expenses. Upon execution hereof the Company shall pay or reimburse to
Context’s legal counsel a non-refundable, non-accountable sum equal to $25,000
as and for legal expenses in connection with documentation of the transactions
contemplated hereby.

e. Counterparts. This Agreement may be executed in two or more counterparts and
by facsimile signature, delivery of PDF images of executed signature pages by
email or otherwise, and each of such counterparts shall be deemed an original
and all of such counterparts together shall constitute one and the same
agreement.

f. Governing Law. This Agreement shall be governed by and interpreted in
accordance with laws of the State of New York, excluding its choice of law
rules. The parties hereto hereby waive the right to a jury trial in any
litigation resulting from or related to this Agreement. The parties hereto
consent to exclusive jurisdiction and venue in the federal courts sitting in the
southern district of New York, unless no federal subject matter jurisdiction
exists, in which case the parties hereto consent to exclusive jurisdiction and
venue in the New York state courts in the borough of Manhattan, New York. Each
party waives all defenses of lack of personal jurisdiction and forum non
conveniens. Process may be served on any party hereto in the manner authorized
by applicable law or court rule.

g. Further Assurances. Each of the Holders and the Company hereby agrees and
provides further assurances that it will, in the future, execute and deliver any
and all further agreements, certificates, instruments and documents and do and
perform or cause to be done and performed, all acts and things as may be
necessary or appropriate to carry out the intent and accomplish the purposes of
this Agreement.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

 

COMPANY:

     FIBROCELL SCIENCE, INC.     

 

By:

 

/s/ Declan Daly

Name:

  Declan Daly

Title:

  Chief Operating Officer

 

HOLDERS:

    

CONTEXT PARTNERS FUND, L.P.

  

By: CONTEXT CAPITAL MANAGEMENT, LLC, as general partner

  

 

        By:

 

/s/ Michael S. Rosen

        Name:

  Michael S. Rosen

        Title:

  Managing Member

 

FOCUS MANAGED ACCOUNTS FUND LTD.

      By: CONTEXT CAPITAL MANAGEMENT, LLC, as investment advisor      

 

        By:

 

/s/ Michael S. Rosen

        Name:

  Michael S. Rosen

        Title:

  Managing Member

 

DEERFIELD SPECIAL SITUATIONS FUND, L.P.

  

 

By:

 

Deerfield Mgmt. L.P.

 

General Partner

 

By: J.E. Flynn Capital, LLC

 

        General Partner

 

By:

 

/s/ David J. Clark

Name:

  David J. Clark

Title:

  Authorized Signatory

 

DEERFIELD SPECIAL SITUATIONS FUND INTERNATIONAL, LTD.

  

 

By:

 

/s/ David J. Clark

Name:

  David J. Clark

Title:

  Authorized Signatory

 

AKANTHOS ARBITRAGE MASTER FUND, L.P.

  

 

By:

 

/s/ Michae Kao

Name:

  Michael Kao

Title:

  Manager

 

11



--------------------------------------------------------------------------------

Consented to by Guarantor under the Subsidiary Guaranty dated as of June 1,
2012:

 

FIBROCELL TECHNOLOGIES, INC., a Delaware corporation

  

 

By:

 

/s/ Declan Daly

Name:

  Declan Daly

Title:

  Chief Operating Officer

 

12



--------------------------------------------------------------------------------

SCHEDULE 1

Cash, Conversion and Warrant Amounts

 

     12.5% Convertible Notes        Orig. Principal      Conversions     
Accrued Interest             Cash Paid on      Conversion at        As of
Issuance      To Date      through Maturity      Balance Due      Effective Date
     $.10 on Eff. Date  

Context Partners Fund, L.P.

   $ 1,019,091.83       $ 175,000.00       $ 146,368.61       $ 990,460.44      
  —           9,904,604   

Focus Managed Accounts Fund Ltd.

   $ 436,123.35       $ 50,000.00       $ 66,686.11       $ 452,809.46        
—           4,528,095   

Deerfield Special Situations Fund, L.P.

   $ 615,208.56          $ 105,099.13       $ 720,307.69       $ 720,307.69   
     —     

Deerfield Special Situations Fund International, Ltd.

   $ 839,185.19          $ 143,362.17       $ 982,547.36       $ 982,547.36   
     —     

Akanthos Arbitrage Master Fund, L.P.

   $ 607,815.20          $ 103,836.09       $ 711,651.28         —          
7,116,513      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Totals

   $ 3,517,424.13          $ 565,352.10       $ 3,857,776.22       $
1,702,855.05         21,549,212      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

     Exchange Warrants        Issued      Amended &        6/1/2012     
Restated (2x)  

Context Partners Fund, L.P.

     4,076,367         8,152,734   

Focus Managed Accounts Fund Ltd.

     1,744,493         3,488,986   

Deerfield Special Situations Fund, L.P.

     2,460,834         4,921,668   

Deerfield Special Situations Fund International, Ltd.

     3,356,741         6,713,482   

Akanthos Arbitrage Master Fund, L.P.

     2,431,261         4,862,522      

 

 

    

 

 

 

Totals

     14,069,696         28,139,392      

 

 

    

 

 

 

Addresses for Notices

 

Holder

 

Address

 

with a copy to:

Context Partners Fund, L.P.  

c/o Context Capital Management, LLC, 2223 Avenida de la Playa, Suite 300, La Jolla 
CA 92037,

Attn: Michael Rosen

  Peter J. Weisman, P.C., 2 Rector St., 3rd Floor, New York,


NY 10006

Focus Managed Accounts Fund Ltd.  

c/o Context Capital Management, LLC, 2223 Avenida de la Playa, Suite 300, La Jolla 
CA 92037,

Attn: Michael Rosen

  Peter J. Weisman, P.C., 2 Rector St., 3rd Floor, New York,


NY 10006

Deerfield Special Situations Fund, L.P.  

c/o Deerfield Management Company, LP, 780 Third Avenue, 37th Floor, New York, NY 
10017,

Attn: Jeffrey Kaplan

  Deerfield Special Situations Fund International, Ltd.  

c/o Deerfield Management Company, LP, 780 Third Avenue, 37th Floor, New York, NY 
10017,

Attn: Jeffrey Kaplan

  Akanthos Arbitrage Master Fund, L.P.  

c/o Akanthos Capital Management LLC, 21700 Oxnard Street, Suite 1730, Woodland Hills, CA 
91367,

Attn: Michael Kao

 

 

13



--------------------------------------------------------------------------------

SCHEDULE 2

Existing Warrants

 

Name

   Date    Warrant Description    # of Warrants  

Context Partners Fund, L.P.

   February 9, 2011    Series D warrants      400,000   

Context Partners Fund, L.P.

   August 22, 2011    August 2011 financing      190,908            

 

 

 

Subtotal

           590,908   

Focus Managed Accounts Fund, Ltd.

   February 9, 2011    Series D warrants      400,000   

Focus Managed Accounts Fund, Ltd.

   August 22, 2011    August 2011 financing      190,908            

 

 

 

Subtotal

           590,908   

Deerfield Special Situations Fund, L.P.

   August 22, 2011    August 2011 financing      497,636   

Deerfield Special Situations Fund International, Ltd.

   August 22, 2011    August 2011 financing      775,091   

Akanthos Arbitrage Master Fund, L.P.

   July 19, 2010    Series B warrants      1,934,620   

Akanthos Arbitrage Master Fund, L.P.

   February 9, 2011    Series D warrants      2,400,000            

 

 

 

Subtotal

           4,334,620   

LMA SPC for and on behalf of the MAP87 Segregated Portfolio

   July 19, 2010    Series B warrants      1,036,282   

LMA SPC for and on behalf of the MAP87 Segregated Portfolio

   February 9, 2011    Series D warrants      1,600,000            

 

 

 

Subtotal

           2,636,282   

Total

           9,425,445            

 

 

 

 

14